Name: Council Regulation (EEC) No 1197/81 of 28 April 1981 fixing, for the period 1 November 1981 to 31 October 1982, the basic price and the standard quality for slaughtered pigs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/4 Official Journal of the European Communities 6. 5 . 81 COUNCIL REGULATION (EEC) No 1197/81 of 28 April 1981 fixing, for the period 1 November 1981 to 31 October 1982 , the basic price and the standard quality for slaughtered pigs THE COUNCIL OF THE EUROPEAN COMMUNITIES, 29 October 1975 determining the Community scale for grading pig carcases (4) ; Whereas the most representative class and categories of weight in Community production should be taken as the standard quality ; Whereas the application of those criteria results in the basic price being fixed at a level higher than that adopted for the previous period, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 November 1981 to 31 October 1982 the basic price for slaughtered pigs of the standard quality shall be 1761-80 ECU per 1 000 kilograms. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( 1 ), as last amended by the 1979 Act of Accession , and in particular Article 4 (4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3), Whereas, when the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmon ­ ious development of world trade ; whereas the objec ­ tives of the common agricultural policy are in parti ­ cular to ensure a fair standard of living for the agricul ­ tural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2759/75 for a standard quality defined according to Council Regulation (EEC) No 2760/75 of Article 2 The standard quality shall be the quality for pig carcases of Class II of the Community scale for grading pig carcases laid down by Regulation (EEC) No 2760/75, excluding those carcases with a weight of less than 70 kilograms and those with a weight equal to or greater than 160 kilograms . Article 3 This Regulation shall enter into force on 1 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING (!) OJ No L 282, 1 . 11 . 1975, p . 1 . (2 ) OJ No C 90 , 21 . 4 . 1981 , p . 101 . (3 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (4) OJ No L 282, 1 . 11 . 1975, p. 10 .